Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-20, species I in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that 
“In particular, as illustrated in Fig.1-2, which are a structural schematic diagram of a display panel according to this application, the first doping layer, the active layer, and the second doping layer are located in the same layer. Indeed, as illustrated in Fig.3, the first doping layer, the active layer, and the second doping layer are located in the same layer too. Such that the Species I and the Species II are obvious variants of each other based on the current record. Reconsideration together to the species I and species II are respectfully requested. In contrast thereto, as illustrated in Figs.4, the first doping layer, the active layer, and the second doping layer are not located in the same layer. Thus, the elected claims 1-20 are indeed all readable on Species I”.  

This is not found persuasive because in FIG. 3 the gate insulating layer 16 is stand independently while the gate insulating 16 is punch through by the two source and drain metal layer 19 and 20.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 16-17 objected to because of the following informalities:  because they are exact the same limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-3 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by HIROSE (Pub. No.: US 2012/0154346).
Re claim 2, HIROSE, FIG. 7A teaches a display panel, comprising: 
a substrate (101) having a plurality of pixel regions; 
at least one active switch (135, [0063]) formed on the substrate; 
a transparent conductive layer (123/125a, [0030]) electrically connected to the active switch; an OLED formed on the transparent conductive layer; and 
a common electrode layer (139a) covering the OLED; 
the active switch comprises a semiconductor layer; the semiconductor layer is made of a germanium-containing semiconductor material (135, ¶ [0063]).
Re claim 13, HIROSE, FIG. 7A teaches a display device, comprising: 
a control member (TFT), and a display panel (FIG. 4); 
the display panel comprises: 
a substrate (101) having a plurality of pixel regions; 
at least one active switch (135) formed on the substrate; a transparent conductive layer electrically connected to the active switch; 
an OLED formed on the transparent conductive layer (123/125a); and 
a common electrode layer (139a) covering the OLED; 
the active switch comprises a semiconductor layer; the semiconductor layer is made of a germanium-containing semiconductor material (135, ¶ [0063]).
In re claims 2 and 13, the following limitation makes it a product by process claim: a) "germanium-containing semiconductor material is prepared by chemical vapor deposition, and the gas ratios of the preparation process thereof are: GeH4/SiH4 = 01-10, SiH4/N2O, and GeH4/N2O = 0.1/10." The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
Re claim 3/14, HIROSE teaches the display panel according to claim 2/13, wherein the semiconductor layer comprises a silicon germanium oxide (135, ¶ [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO (Pub. No.: US 2019/0067397) in view of HIROSE (Pub. No.: US 2012/0154346).
Re claim 1, CHO, FIG. 4 teaches a display panel, comprising: 
a substrate (110) having a plurality of pixel regions; 
at least one active switch (140) formed on the substrate; 
a transparent conductive layer (174) electrically connected to the active switch; 
an Organic Light-Emitting Diode (OLED) (192, [0069]) formed on the transparent conductive layer; and a common electrode layer (174) covering the OLED; 
the active switch comprises a semiconductor layer (140, [0054]); 
the semiconductor layer comprises a first doping layer (left 140), an active layer (middle 140), and a second doping layer (right 140); the active layer is provided between the first doping layer and the second doping layer; 
the first doping layer (left of doping area in 140), the active layer (middle portion of 140), and the second doping layer (right of doping area in 140) are located in the same layer; the active switch further comprises: 
a gate insulating layer (142) formed on the semiconductor layer; 
a gate metal layer (144) formed on the gate insulating layer; 
a dielectric layer (150) formed on the gate metal layer; 
a source metal layer and a drain metal layer formed on the dielectric layer; 
the gate insulating layer (142) and the gate metal layer (144) are equal in width (right at the interface between 142 & 144), the gate metal layer is located between the gate metal layer and the drain metal layer, the source metal layer (146) penetrates through the dielectric layer and is electrically connected to the first doping layer, and the drain metal layer (148) penetrates through the dielectric layer and is electrically connected to the second doping layer; 
a first insulating layer (160) formed on the source metal layer, the drain metal layer and the dielectric layer; 
a second insulating layer (172) formed on the first insulating layer; 
the transparent conductive layer (the vertical portion 174, [0044]) is formed on the first insulating layer, is 
a third insulating layer (180) formed on the second insulating layer; 
the common electrode layer (the horizontal portion of 174) is formed on the third insulating layer; 
the OLED [0069] and the third insulating layer (180) are located on the same layer, and are electrically connected to the transparent conductive layer and the common electrode layer, respectively; 
the common electrode layer (174) entirely covering the third insulating layer; 
In re claim 1, the following limitation makes it a product by process claim: a) "germanium-containing semiconductor material is prepared by chemical vapor deposition, and the gas ratios of the preparation process thereof are: GeH4/SiH4 = 01-10, SiH4/N2O, and GeH4/N2O = 0.1/10." The MPEP § 2113, states, "Even though product -by[-] process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted). 
A "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). See also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972): In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983) final product per se which must be determined in a ''product by, all of' claim, and not the patentability of the process, and that an old or obvious product, whether claimed in ''product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case-law makes clear. 
CHO fails to teach the semiconductor/active layer comprises the silicon germanium oxide; and the active switch is a low-temperature poly-silicon thin film transistor.
HIROSE teaches the semiconductor/active layer comprises the silicon germanium oxide; and the active switch is a low-temperature poly-silicon thin film transistor (¶ [0063]-[0065]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing afterimages and improve the display quality as taught by HIROSE, [0006]. 
Claim(s) 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROSE in view of CHO (Pub. No.: US 2019/0067397).
Re claim 4/15, HIROSE teaches all the limitation of claim 3/14, and the active layer comprises the silicon germanium oxide.
HIROSE fails to teach the limitation of wherein the semiconductor layer comprises a first doping layer, an active layer, and a second doping layer; the active layer is provided between the first doping layer and the second doping layer.
CHO teaches wherein the semiconductor layer comprises a first doping layer, an active layer, and a second doping layer; the active layer is provided between the first doping layer and the second doping layer.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving an opening ratio in a pixel as taught by CHO, [0003].
Re claim 5/16, the combination, CHO teaches the display panel according to claim 4/15, wherein the first doping layer (left 140), the active layer (middle), and the second doping layer (right 140) are located on the same layer; the active switch further comprises: 
a gate insulating layer (142) formed on the semiconductor layer; 
a gate metal layer (144) formed on the gate insulating layer; 
a dielectric layer (150) formed on the gate metal layer; and 
a source metal layer (146) and a drain metal layer (148) formed on the dielectric layer; the source metal layer penetrates through the dielectric layer (150) aid the gate insulating layer and is electrically connected to the first doping layer, and 
the drain metal layer (148) penetrates through the dielectric layer and the gate insulating layer and is electrically connected to the second doping layer.
Re claim 6, the combination, CHO teaches the display panel according to claim 5, further comprising: 
a first insulating layer (150) formed on the source metal layer (146), the drain metal layer (148) and the dielectric layer; 
a second insulating layer (160) formed on the first insulating layer; 
the transparent conductive layer (the horizontal portion of 174) is formed on the first insulating layer, is embedded between the first insulating layer (150) and the second insulating layer (160), and is electrically connected to the drain metal layer; and 
a third insulating layer (172) formed on the second insulating layer; 
the common electrode layer (174) is formed on the third insulating layer; 
the OLED (170) and the third insulating layer (172) are located on the same layer, and are electrically connected to the transparent conductive layer and the common electrode layer, respectively.
Re claim 7/11/19, the combination, CHO teaches the display panel according to claim 6/10/18, wherein the common electrode layer (174) entirely covers the third insulating layer (172).
Re claim 8/12/20, the combination, CHO teaches the display panel according to claim 5/9/17, wherein the active layer (middle portion of 140) is provided under the gate metal layer (144), and the width of the active layer is less than or equal to that of the gate metal layer (right at the interface between 144 and 142).
Re claim 9/17, the combination, CHO, FIG. 4 teaches the display panel according to claim 4/15, wherein the first doping layer (left 140), the active layer (middle), and the second doping layer (right 140) are located on the same layer; the active switch further comprises: 
a gate insulating layer (142) formed on the semiconductor layer; 
a gate metal layer (144) formed on the gate insulating layer; 
a dielectric layer (150) formed on the gate metal layer; and 
a source metal layer (146) and a drain metal layer (148) formed on the dielectric layer; 
the gate insulating layer and the gate metal layer are equal in width (right at the interface of 142 and 144), the gate metal layer is located between the source metal layer and the drain metal layer, the source metal layer (146) penetrates through the dielectric layer and is electrically connected to the first doping layer (left 140), and the drain metal layer (148) penetrates through the dielectric layer and is electrically connected to the second doping layer (right 140).
Re claim 10/18, the combination, CHO, FIG. 4 teaches the display panel according to claim 9/17, further comprising: 
a first insulating layer (150) formed on the source metal layer (146), the drain metal layer (148) and the dielectric layer; 
a second insulating layer (160) formed on the first insulating layer; 
the transparent conductive layer (horizontal lines of 148) is formed on the first insulating layer (150), is embedded between the first insulating layer and the second insulating layer (160), and is electrically connected to the drain metal layer ((vertical line of 148); and 
a third insulating layer (172) formed on the second insulating layer; 
the common electrode layer (174) is joined on the third insulating layer; 
the OLED (170) and the third insulating layer (172)are located on the same layer, and are electrically connected to the transparent conductive layer and the common electrode layer, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894